Citation Nr: 1817040	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder of the left lower extremity, secondary to the service-connected cervical spine disability.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for chronic tension headaches prior to January 10, 2013.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 2007, with additional periods of service in the Marine Corps from April 1983 to December 1986, and from July 13, 1983 to November 17, 1983. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file. 

The Board notes that the appeal had also originally included the issue of entitlement to service connection for a right shoulder disorder.  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted that claim in an August 2017 rating decision.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has submitted a notice of disagreement with the initial ratings or effective dates assigned.  Thus, that matter is not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In an October 2017 rating decision, the RO increased the evaluation for tension headaches with chronic fatigue to 50 percent, effective from January 10, 2013.  This is the maximum rating authorized for migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As the maximum scheduler evaluation is in effect, there is no basis for a higher award, and no additional discussion is necessary for this period.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).


FINDINGS OF FACT

1.  A neurologic disorder of the left lower extremity is not currently shown.

2.  The service-connected hearing disability is shown to be manifested by loss of hearing acuity measured at no worse than Level I in the right ear and Level I in the left ear.

3.  Resolving all reasonable doubt  in favor of the Veteran, the Board finds that prior to January 10, 2013, the Veteran's chronic tension headaches were shown to be productive of a disability picture that equated to characteristic prostrating attacks averaging no more than one in two months.


CONCLUSIONS OF LAW

1.  The criteria for a neurologic disorder of the left lower extremity, secondary to the service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2017).   

3. The criteria for a 10 percent rating for chronic tension headaches prior to June 16, 2011, have been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.124(a), Diagnostic Code 8100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as neuropathy, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a neurologic disorder of the left lower extremity, secondary to the service-connected cervical spine disability.  He described symptoms of pain, parasthesias, altered gait and foot drop, associated with a cervical spine disc fusion surgery in service.  

The Veteran's service treatment records document neurologic abnormalities of all extremities subsequent to the cervical spine disc fusion surgery in service.  In a report of medical history on separation from service in June 2007, the Veteran reported a history of nerve damage to the left thigh, along with foot drop.  The service treatment records do not contain a diagnosis of a left lower extremity neurologic disorder.  After service, treatment records showed continued complaints of left lower extremity symptoms.  

On VA neurological examination in May 2011, the Veteran reported pain radiating from his neck to his shoulders, but no mention was made of his left lower extremity.  On examination muscle strength was 5/5 in all four extremities.  Sensation to monofilament testing was intact.  Straight leg rasing was negative.  A neurologic disorder affecting the left lower extremity disorder was not diagnosed.

On VA peripheral nerves disorders examination in January 2013, examination of the left lower extremity revealed no neurologic abnormalities.  The Veteran denied left lower extremity pain, numbness, or parasthesias, and muscle strength was 5/5 with no atrophy or trophic changes.  Deep tendon reflexes were normal.  Sensory examination was normal.  No diagnosis was recorded. 

An electromyography (EMG) was performed in April 2016 and showed chronic right cervical polyradiculopathies, without active denervation.  No left lower extremity abnormalities were noted. 

On VA examination in June 2017 the Veteran related a history of C3-7 spinal fusion in 2002.  Reportedly, while in physical therapy he developed left lower extremity weakness.  The Veteran stated that the condition had improved, although he still experienced foot drop when he was tired, altering his gait.  He also endorsed left lower extremity pain and parasthesias.  Muscle strength and reflexes were normal.   Sensory exam was normal.  Nerve testing revealed no abnormalities.  The examiner found mild upper extremity radiculopathy with no diagnosis for the left leg.   The examiner opined that the claimed left lower extremity neurological disorder was  less likely than not incurred in, caused by, or otherwise etiologically related to the Veteran's period of active service, or proximately due to or the result of the Veteran's service-connected cervical spine disability.  The examiner based the opinion on the finding that although the Veteran endorsed subjective symptoms of a neurological condition, there was no objective evidence to support a diagnosis of a neurological condition of the left lower extremity.  

In this case there is no diagnosis of a neurological disorder affecting the left lower extremity during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes).

To the extent the Veteran complains of left lower extremity pain, numbness, and foot drop, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jandreau, supra; see also Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, there is no evidence of record documenting a diagnosis of a neurological disorder affecting the left lower extremity during the pendency of this appeal for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and service connection for a neurologic disorder of the left lower extremity, to include as secondary to the service-connected cervical spine disability, must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C. 
§ 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Bilateral hearing loss

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2017).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
 § 4.85(h), Table VIA (2017).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2017).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2017).

Service connection for the Veteran's bilateral hearing loss was granted, effective July 1, 2007.  A 0 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100.  

On VA examination in August 2007 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 5, 15, and 60, and in the left ear were -5, 5, 25, and 65. The puretone threshold average in the right ear was 20 and in the left ear it was 23 decibels.  Speech discrimination was 96 percent in the right ear and 98 percent in the left ear.    The Veteran's hearing loss was productive of difficulty with understanding speech in conversations, when background noise was present.  

Based on the August 2007 examination findings, for the right ear, the average pure tone threshold of 20 decibels, along with a speech discrimination percentage of 96 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 23 decibels, along with a speech percentage of 98 percent warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.

On VA examination in June 2017 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 25, 40, and 75, and in the left ear were 5, 20, 45, and 75. The puretone threshold average in the right ear was 38 and in the left ear it was 36 decibels.  Speech discrimination was 98 percent in the right ear and 96 percent in the left ear.  The Veteran reported difficulty communicating with people in his job, as well as impaired understanding when background noise was present.  Under Table VI, the June 2017 audiometric findings correspond to Level I hearing loss in the right ear and I in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, based on the August 2007 and June 2017, audiometric testing results, the Veteran's bilateral hearing loss did not fit the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.

Although the severity of Veteran's hearing loss appears to have fluctuated somewhat during the appeal period, the evidence does not show that the criteria for an initial compensable rating for bilateral hearing loss were met.  The Board is cognizant of the Veteran's reported difficulties in understanding speech.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability.
The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran describes, such as ongoing difficulty in understanding spoken speech, are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss is not warranted.  See 38 U.S.C. § 5107(b) (West 2012); Gilbert, 1 Vet. App. at 55-56.

2. Headaches

The Veteran contends that prior to January 10, 2013, the service-connected tension headaches warrant a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 8100.

Tension headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides a noncompensable rating for less frequent attacks.  A 10 percent rating is warranted with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to rate headaches, but find that none applies.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8103, 8104, 8105, 8106, 8107, 8108.

After a full review of the record, and as discussed below, the Board concludes that an initial rating of 10 percent, and no higher, prior to January 10, 2013, is warranted for the Veteran's service-connected chronic tension headaches.

On VA neurological disorders examination in May 2011, the Veteran reported chronic headaches associated with neck pain.  He stated that the headaches were constant on a daily basis.  The pain ranged from 5/10 to 8/10 during flare-ups.  The headaches were bilateral in nature and started at the base of the neck and radiated over the top of his head to behind the eyes into both temple regions.  Essentially, he stated that he would wake-up with a dull ache and a pressure sensation.  The symptoms gradually increased in severity.  He treated his headaches with a cervical traction machine and warm showers, which would alleviate the headaches for about 24 to 48 hours.  He also took two 800 mg Ibuprofen in the morning.  The Veteran denied seeing a health care provider specifically for headaches since 2009.  The Veteran denied vision changes, photophobia, associated nausea and vomiting.   A MRI of the brain revealed no abnormalities.  The examiner diagnosed chronic tension-type headaches, not migraines.  Occupationally, the condition interfered with his ability to focus at times and resulted on occasional absenteeism.  

In a statement in September 2011, the Veteran explained that although he did not endorse prostrating attacks when examined in May 2011, his headaches would become so severe at times that without treatment with the traction machine he would be completely incapacitated.  Flare-ups in symptoms occurred several times a month.  At the August 2016 Board hearing the Veteran denied symptoms associated with migraine headaches, such as characteristic prostrating attacks, because he did not experience migraines.  Rather, his tension headaches were manifested by a sensation of constant pressure, feeling like his eyes were being squeezed about to pop out.  VA treatment records reflect complaints of headaches every morning for years.  On VA examination in June 2017, the Veteran stated that the severity of his headaches had remained constant since its onset.  

Based on the foregoing, a compensable evaluation is provided for characteristic prostrating attacks averaging one in two months over the last several months prior to January 10, 2013.  While the Veteran's headaches were not prostrating, "all the elements specified in a disability grade need not necessarily be found, although 'coordination of rating with impairment of function will, however, be expected in all instances.'"  Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (quoting 38 C.F.R. § 4.21 ).  The frequency (daily), severity (moderately to severely painful and affecting regular activities and work), and duration (hours) during this stage lead the Board to find that the disability picture more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7.  Resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted prior to January 10, 2013.

The Board further finds that the criteria for a higher rating under Diagnostic Code 8100 have not been met.  As explained above, the criteria for a 30 percent rating include migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  As noted, the Veteran did not endorse prostrating attacks.  The evidence also does not show that headaches resulted in severe economic inadaptability.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings that would support a higher rating, the Board finds that a rating in excess of 10 percent is not warranted prior to January 10, 2013.  

Accordingly, prior to January 10, 2013, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 10 percent rating, and no higher, for chronic tension headaches are met.  See 38 U.S.C. § 5107(b) (West 2012); Gilbert, 1 Vet. App. at 55-56.

As a final matter, the record reflects that the Veteran is employed and there is no indication that any of the conditions for which increased ratings are sought preclude gainful employment.  The Board therefore does not find that an included claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is also no indication in this record that an type of extraschedular evaluation is warranted during any time within the appeal period and no such claims have been made.   

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, beyond which has not been addressed.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further development in this case, beyond the development already, done, is simply not warranted. 

ORDER

Service connection for a neurologic disorder of the left lower extremity is denied. 

An initial compensable disability rating for bilateral hearing loss is denied.

Prior to January 10, 2013, an initial 10 percent rating, and no higher, for chronic tension headaches, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


